Citation Nr: 0009940	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-17 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of overpayment of Chapter 
31 education benefits in the amount of $487.14.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs





INTRODUCTION

The appellant served on active duty from April 1993 to 
January 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in April 1998, by the 
Committee on Waivers and Compromises of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).



FINDINGS OF FACT

1. In January 1998, VA was notified that the appellant 
changed his student status from 1/2 time to less than 1/2 time 
effective from January 12th, 1998.

2. The record reflects that on January 1st, 1998, the 
appellant was paid vocational subsistence allowance funds 
through February 28th, 1998 in the amount of $596.50.  

3. The reduction in credit hours below 1/2 time eliminated 
entitlement to the vocational rehabilitation subsistence 
allowance.

4. In March 1998, the appellant was notified that the change 
in his student status resulted in an overpayment of 
$487.14 in vocational rehabilitation subsistence 
allowance, representative of the prepaid $596.50 through 
February 28th, 1998 minus the amount due from January 1st to 
the 11th, 1998.

5. In April 1998, the appellant requested a waiver of the 
overpayment and provided a Financial Status Report which 
indicated that his monthly expenses exceeded his monthly 
income.

6. There is no indication within the record that the 
appellant took any action to notify VA of the impending 
overpayment or any other action to avoid the creation of 
the debt.



CONCLUSION OF LAW

Recovery of the overpayment of Chapter 31 education benefits 
is not shown to be against the standard of equity and good 
conscience.  38 U.S.C.A. §§ 5107(b), 5302 (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has set forth a claim which 
is plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed, and that no further 
assistance is required to comply with the VA's duty to assist 
as mandated by 38 U.S.C.A. § 5107(a).

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c).

"Equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  Equity and good 
conscience means arriving at a fair decision between the 
obligor and the Government.  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:  fault of debtor; 
balancing of faults; undue financial hardship; collection 
would nullify the objectives for which the benefits were 
intended; unjust enrichment to the debtor; and whether 
reliance on VA benefits resulted in the debtor's 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965.

Initially, the Board concludes that no fraud, 
misrepresentation or bad faith was involved in the creation 
of the overpayment and thus, consideration of waiver of 
recovery under the standard of equity and good conscience is 
not precluded by law.  38 C.F.R. § 1.965(b).  In reaching 
this conclusion, the Board notes that there is no indication 
within the record that the appellant undertook efforts to 
intentionally deceive or otherwise misrepresent any material 
facts or that he engaged in behavior which could be 
characterized as unfair and seeking to gain thereby at the 
Government's expense.

Review of the record reveals that the appellant was awarded 
Chapter 31 education benefits in May 1997.  In November 1997, 
the appellant was provided assistance for  6 hours of 
coursework from November 1st, 1997 to May 12th, 1998 at 
$298.25 per month.  The record reflects that on January 1st, 
1998, the appellant was paid vocational subsistence allowance 
funds through February 28th, 1998 in the amount of $596.50.  
On January 16th, 1998, the appellant decreased his credit 
hours from 1/2 time to less than 1/2 time, effective from January 
12th, 1998.  The reduction in credit hours below 1/2 time 
eliminated entitlement to the vocational rehabilitation 
subsistence allowance.

In March 1998, the appellant was notified that the change in 
his student status resulted in an overpayment of $487.14 in 
vocational rehabilitation subsistence allowance, 
representative of the prepaid $596.50 through February 28th, 
1998 minus $109.36, the amount due for January 1st to the 
11th, 1998.

In April 1998, the appellant requested a waiver of the 
overpayment and provided a Financial Status Report which 
indicated that his monthly expenses exceeded his monthly 
income.  He argued that he told the vocational rehabilitation 
counselor about the change in his status at the time that it 
occurred.  He has further argued that recovery of the 
outstanding indebtedness would result in financial hardship.

After careful consideration of the appellant's assertions and 
the circumstances surrounding the creation of the outstanding 
indebtedness, the Board concludes that entitlement to waiver 
of recovery of the overpayment is not warranted.  Although he 
has been found to be free of fraud, misrepresentation or bad 
faith, the Board further finds that he is at fault in the 
creation of the debt.  The record reflects that the appellant 
was notified during his pre-enrollment counseling sessions of 
the requirement to immediately report all changes in status 
to VA.  Although he has argued that he informed the 
vocational rehabilitation counselor about the change, there 
is no indication with the claims folder to confirm this 
contention and there is no additional evidence to establish 
that efforts were undertaken to notify VA.  Significantly, 
the change which eliminated eligibility for subsistence 
allowance became effective January 12th, 1998, approximately 
12 days after the appellant received subsistence allowance 
funds for the period from January 1st to February 28th, 1998.  
However, there is no indication that the appellant took any 
action to return that portion of the subsistence allowance to 
which he was no longer entitled.  

While the appellant further contended that he was unaware 
that the reduction in course work to less than 1/2 time would 
eliminate entitlement to the subsistence allowance, the 
record reflects that he signed a statement in May 1997 
indicating that he understood the guidelines for vocational 
rehabilitation training, including those relating to a 
subsistence allowance.  Although the appellant has indicated 
that recovery of the outstanding indebtedness would result in 
financial hardship, the Board notes that the debt has been 
repaid in full.  Furthermore, while it was noted that the 
appellant's monthly expenses exceeded his monthly income, the 
majority of those expenses were reported to be consumer 
debts, none of which were past due and he reported that his 
assets totaled $84,084.10.  In the absence of additional 
evidence of extreme financial circumstances where recovery of 
the debt would deprive the appellant and his family of the 
basic necessities, the Board concludes that financial 
hardship has not been shown.  In reaching this conclusion, 
the Board places particular emphasis upon the July 1998 
Financial Status Report.

The Board has carefully considered all elements of the 
doctrine of equity and good conscience; however, the facts as 
presented within the record fail to establish any basis for 
waiver of recovery of the outstanding indebtedness.  Viewed 
in the light most favorable to the appellant, the Board finds 
no provision within the applicable law and regulations to 
relieve the appellant of his obligation to repay this debt.  
Accordingly, entitlement to waiver of recovery of the debt is 
not warranted.


ORDER

The appeal is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

